In an action to recover damages for personal injuries, etc., sustained in an automobile accident, the defendant Sylvan Lake Telephone Company appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated November 26, 1985, which denied its motion for summary judgment dismissing the complaint and any cross claims of the codefendants insofar as they are asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted and the complaint and any cross claims, insofar as they are asserted against the appellant, are dismissed.
The defendant telephone company moved for summary judgment after that relief was granted in a separate motion to its codefendant Central Hudson Gas and Electric Corporation since both companies jointly own the utility pole allegedly involved in the automobile accident. "[W]here the moving party has demonstrated its entitlement to summary judgment [as the appellant here did], the party opposing the motion must demonstrate by admissible evidence the existence of a factual issue requiring a trial of the action or tender an acceptable excuse for his failure to do so” (Zuckerman v City of New York, 49 NY2d 557, 560). In the absence of such proof, the defendant telephone company’s motion for summary judgment is granted. Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.